UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	August 1, 2013 — January 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Voyager Fund Semiannual report 1 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 24 Shareholder meeting results 56 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In early 2014, stock prices fluctuated while most bond markets advanced, reversing the trends that dominated the two asset classes during 2013. Although the economic recovery appears to remain intact and previous market forces may re-emerge, the shift in short-term trends reminds investors once again about the value of portfolio diversification. In this environment, we believe Putnams commitment to active fundamental research and taking a proactive view about risk is well suited to uncovering attractive investment opportunities. We are pleased to report that this focus continues to earn Putnam high marks among industry peers. In 2013  and for the third time in five years  Barrons ranked Putnam one of the top two mutual fund families based on total returns across asset classes. Lastly, for guidance on todays markets, we also believe that you are well served by consulting with your financial advisor, who can help you assess your individual needs, time horizon, and risk tolerance  crucial for guiding you toward your investment goals. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Russell 1000 Growth Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. 4 Voyager Fund Interview with your fund’s portfolio manager Could you tell us about the investing environment for the six months ended January31, 2014? With the exception of the final month of the period, it was a favorable environment for investing in stocks. A strong close to the 2013 calendar year and continued economic growth helped U.S. stocks extend their rally and deliver their best annual performance since the 1990s. Despite concerns about Federal Reserve policy and U.S. government fiscal woes, investors appeared willing to set macroeconomic worries aside. In fact, throughout 2013, equity indexes achieved and surpassed their all-time highs several times, with relatively low volatility. Stocks stumbled at the start of 2014, with the S&P 500 Index, a broad measure of market performance, declining more than 3.5% for the month of January. Otherwise, the market’s advance over the semiannual period was interrupted only by a bit of turbulence in October — with a sharp, but brief, decline in response to the congressional budget debate, which led to a 16-day partial shutdown of the federal government. How did the fund perform for the period? I am pleased to report that the fund delivered a solid positive return and outperformed both its benchmark and the average return for funds within its Lipper peer group, Large-Cap Growth Funds. The primary driver of This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Voyager Fund 5 performance was stock selection, which is the foundation of our investment process. I strive to construct a portfolio with higher expected growth rates for earnings and cash flow than those of the Russell 1000 Growth Index, but to do so without paying too much for that growth. Our fundamental stock research is key to finding these opportunities. For much of the past three years, the market was not rewarding the types of stocks I target, but this finally began to change over the past year. Can you provide more detail about the market’s transition to the types of stocks you target? It is always important to consider what is going on under the surface of the market. In 2011 and portions of 2012, many stocks in cyclical sectors were left behind as investors favored the yield potential and perceived safety of defensive stocks. We had record-low interest rates, the last sharp market downturn was still fresh in investors’ minds, and the market was driven by anxiety over macroeconomic risks — a potential crisis somewhere in the world or economic struggles in China or Europe, for example. During these periods, stocks were moving in contrast to the normal relationships between prices, fundamentals, and valuation. Even in periods when the market was advancing sharply, cyclical stocks continued to underperform, despite strong earnings growth for many cyclical businesses. In 2013, this trend finally began to reverse, and many holdings in the fund’s portfolio that I believed offered a combination of attractive growth potential and reasonable valuations were rewarded. Allocations are shown as a percentage of the fund’s net assets as of 1/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. *The unclassified sector includes exchange-traded funds and other securities not able to be classified by sector. 6 Voyager Fund In addition, I believe we are still in the early stages of this transition. In the fund’s portfolio, what were some examples of stocks that helped fund performance for the period? The top contributor was Facebook, which actually declined more than 50% from its initial public offering (IPO) price due to mismanagement of the IPO, weak fundamentals, and concerns over user engagement. We believed the price decline created a significant investment opportunity. Our optimism was based on the company’s momentum in customer adoption, its transition to mobile, its new product introductions, and its potential for strong pricing power. The stock of Google was another top performer for the period. A dominant player in Internet search, Google offers an attractive growth opportunity, in my view. Continued growth in online advertising and a growing revenue stream from mobile ads should be beneficial for Google going forward. Could you discuss some holdings that hurt fund performance? The stock of Coty was a holding that dampened performance for the period. Coty is a beauty company that went public in June2013 and, in my view, is greatly This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Voyager Fund 7 undervalued, trading at a 20% to 30% discount to its peers. Despite its decline over the period, I maintain a favorable view of the company, particularly its management team. I believe the stock offers the combination of growth potential and attractive valuation that I seek, and it remained in the portfolio at the close of the period. Other detractors for the period included financial services company Citigroup and international energy company Marathon Oil. As the fund begins the second half of its fiscal year, what is your outlook? My view on U.S. stocks still leans toward optimism, but my outlook is less bullish than it had been in recent years. In my opinion, the stock market is on a solid foundation. We have seen a lot of skepticism, concerns about secular challenges, doubts about the cyclical recovery, and the belief that the equity market’s strength has been fueled only by Fed stimulus. I believe it is important to look beyond these concerns and consider that corporate earnings are at all-time records, and it appears that earnings growth could reaccelerate modestly in 2014 following the slower growth environment of the past couple of years. When I look at the combination of valuation, fundamentals, and sentiment in today’s environment, I believe the market’s advance over the past year is rational. Are there any areas of the market that look particularly attractive? One area that I find interesting is technology, which had not been a standout until very This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Voyager Fund recently. There is an unusually wide array of companies in the technology sector, and the pace of innovation that’s driving disruption in traditional companies is, in my view, creating great stock-picking opportunities — in terms of both owning winners and avoiding losers. While technology is a sector that stands out to me, I believe there are exciting opportunities across the universe of U.S. growth stocks today. Thank you, Nick, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management andare subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Nick C. Thakore is Co-Head of U.S. Equities at Putnam. He has an M.B.A. from the Wharton School of the University of Pennsylvania and a B.B.A. from the University of Michigan. Nick joined Putnam in 2008 and has been in the investment industry since 1993. IN THE NEWS The U.S. federal deficit this year will dip to its lowest level since 2007, but the trend may be short-lived. The Congressional Budget Office (CBO) has projected that the U.S. deficit will fall to $514 billion by the end of the current fiscal year on September30, 2014, down from $680 billion last fiscal year and the recent peak of $1.4 trillion in 2009. Government spending cuts, tax hikes, and the overall economic expansion all helped to lower the deficit, which has been the focus of intense political debate in Washington. However, in coming years as baby boomers age, spending will accelerate on such government programs as Medicare and Social Security, widening the deficit. Without more robust economic growth, spending for Social Security, Medicare (including offsetting receipts), Medicaid, the Children’s Health Insurance Program, and subsidies for health insurance purchased through exchanges will rise from 9.7% of GDP in 2014 to 11.7% in 2024, the CBO estimates. Voyager Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (4/1/69) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (7/2/12) (7/2/12) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 10.89% 10.75% 10.69% 10.69% 10.06% 10.06% 10.21% 10.12% 10.61% 11.02% 11.03% 11.02% 10 years 98.46 87.05 86.80 86.80 84.01 84.01 88.75 82.15 93.58 103.83 104.10 103.41 Annual average 7.09 6.46 6.45 6.45 6.29 6.29 6.56 6.18 6.83 7.38 7.40 7.36 5 years 174.80 159.00 164.43 162.43 164.54 164.54 167.80 158.42 171.35 178.65 179.03 178.07 Annual average 22.41 20.97 21.47 21.28 21.48 21.48 21.78 20.91 22.10 22.75 22.78 22.70 3 years 29.44 22.00 26.58 23.58 26.54 26.54 27.53 23.07 28.52 30.72 30.89 30.45 Annual average 8.98 6.85 8.17 7.31 8.16 8.16 8.44 7.16 8.72 9.34 9.39 9.26 1 year 33.68 25.99 32.66 27.66 32.68 31.68 32.99 28.33 33.33 34.18 34.31 34.04 6 months 16.24 9.56 15.80 10.80 15.79 14.79 15.92 11.87 16.10 16.45 16.48 16.41 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Voyager Fund Comparative index returns For periods ended 1/31/14 Lipper Large-Cap Growth Russell 1000 Growth Index Funds category average* Annual average (life of fund) —† 9.44% 10 years 102.26% 94.74 Annual average 7.30 6.82 5 years 158.09 144.59 Annual average 20.88 19.48 3 years 49.61 45.66 Annual average 14.37 13.31 1 year 24.35 24.88 6 months 10.15 11.89 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/14, there were 746, 722, 607, 536, 376, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, the Russell 1000 Growth Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 1/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.271 $0.112 $0.084 $0.156 $0.190 $0.369 $0.400 $0.334 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 7/31/13 $26.76 $28.39 $22.43 $24.67 $24.55 $25.44 $26.23 $28.07 $28.09 $27.98 1/31/14 30.83 32.71 25.86 28.48 28.30 29.33 30.26 32.31 32.31 32.23 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Voyager Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (4/1/69) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (7/2/12) (7/2/12) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 10.96% 10.82% 10.76% 10.76% 10.13% 10.13% 10.28% 10.19% 10.68% 11.09% 11.10% 11.09% 10 years 106.72 94.84 94.60 94.60 91.68 91.68 96.66 89.78 101.66 112.32 112.61 111.90 Annual average 7.53 6.90 6.88 6.88 6.72 6.72 7.00 6.62 7.27 7.82 7.83 7.80 5 years 167.78 152.39 157.90 155.90 157.86 157.86 161.31 152.17 164.49 171.63 172.00 171.08 Annual average 21.77 20.34 20.86 20.67 20.86 20.86 21.18 20.32 21.47 22.12 22.16 22.07 3 years 35.40 27.62 32.38 29.38 32.33 32.33 33.36 28.69 34.38 36.62 36.81 36.35 Annual average 10.63 8.47 9.80 8.97 9.79 9.79 10.07 8.77 10.35 10.96 11.01 10.89 1 year 43.93 35.65 42.81 37.81 42.81 41.81 43.16 38.15 43.52 44.40 44.54 44.21 6 months 27.76 20.41 27.25 22.25 27.23 26.23 27.39 22.93 27.55 27.93 27.96 27.88 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/13 1.01% 1.76% 1.76% 1.51% 1.26% 0.64% 0.54% 0.76% Annualized expense ratio for the six-month period ended 1/31/14* 0.97% 1.72% 1.72% 1.47% 1.22% 0.64% 0.54% 0.72% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.01% in fees and expenses of acquired funds. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.12% from annualizing the performance fee adjustment for the six months ended 1/31/14. 12 Voyager Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2013, to January 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.29 $9.36 $9.36 $8.00 $6.65 $3.49 $2.95 $3.93 Ending value (after expenses) $1,162.40 $1,158.00 $1,157.90 $1,159.20 $1,161.00 $1,164.50 $1,164.80 $1,164.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2014, use the following calculation method. To find the value of your investment on August 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.94 $8.74 $8.74 $7.48 $6.21 $3.26 $2.75 $3.67 Ending value (after expenses) $1,020.32 $1,016.53 $1,016.53 $1,017.80 $1,019.06 $1,021.98 $1,022.48 $1,021.58 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Voyager Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Voyager Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2014, Putnam employees had approximately $433,000,000 and the Trustees had approximately $105,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Voyager Fund 15 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. 16 Voyager Fund • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in Voyager Fund 17 executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam 18 Voyager Fund Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2012. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management Voyager Fund 19 fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The 20 Voyager Fund Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Large-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 4th Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2012, there were 713, 640 and 563 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the five-year period ended December 31, 2012 had been favorable, expressed concern about your fund’s fourth quartile performance over the three-year period then ended and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the three-year period was due in significant part to the fund’s poor performance in 2011, which Putnam Management largely attributed to an emphasis on cyclical companies (those whose performance tends to be tied to overall economic conditions) and a de-emphasis on mega-cap companies at a time when non-cyclicals and mega-cap companies broadly outperformed other market segments, combined with poor stock selection in the information technology, financials, and consumer discretionary sectors. The Trustees also observed that, although the fund had not performed well in 2011, the fund ranked in the first quartile for the five-year period ended December 31, 2012 and that Putnam Management remained confident in the portfolio manager and his Voyager Fund 21 investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and 22 Voyager Fund its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Voyager Fund 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Voyager Fund The fund’s portfolio 1/31/14 (Unaudited) COMMON STOCKS (92.9%)* Shares Value Aerospace and defense (3.2%) Airbus Group NV (France) 334,016 $23,700,133 General Dynamics Corp. S 246,300 24,952,653 Honeywell International, Inc. 351,900 32,103,837 United Technologies Corp. 473,200 53,954,264 Airlines (1.2%) American Airlines Group, Inc. † 260,100 8,726,355 China Southern Airlines Co., Ltd. (China) 45,704,000 15,776,645 Delta Air Lines, Inc. 842,010 25,773,926 Auto components (0.4%) Johnson Controls, Inc. 81,049 3,737,980 TRW Automotive Holdings Corp. † 153,947 11,415,170 Automobiles (2.0%) Fiat SpA (Italy) † S 1,578,622 15,744,596 General Motors Co. † 714,900 25,793,592 Tesla Motors, Inc. † S 169,900 30,821,559 Toyota Motor Corp. (Japan) 216,600 12,554,617 Beverages (0.1%) Brown-Forman Corp. Class B 57,000 4,389,000 Biotechnology (6.5%) Alkermes PLC † 168,600 8,207,448 Celgene Corp. † 555,200 84,351,536 Gilead Sciences, Inc. † 2,125,900 171,453,835 Vertex Pharmaceuticals, Inc. † 101,200 7,998,848 Capital markets (0.5%) Carlyle Group LP (The) (Partnership shares) 357,800 12,455,018 Charles Schwab Corp. (The) 425,400 10,558,428 Chemicals (3.0%) Chemtura Corp. † 284,302 7,130,294 Dow Chemical Co. (The) 96,000 4,368,960 Monsanto Co. 522,100 55,629,755 Potash Corp. of Saskatchewan, Inc. (Canada) S 527,700 16,527,564 Solvay SA (Belgium) 49,492 6,921,958 Tronox, Ltd. Class A S 798,121 17,526,737 Wacker Chemie AG (Germany) S 160,294 19,085,116 Commercial banks (1.3%) Ally Financial, Inc. † 1,652 13,050,800 Banco Espirito Santo SA (Portugal) † 7,546,201 11,500,640 Barclays PLC (United Kingdom) 2,969,275 13,301,235 Credicorp, Ltd. (Peru) 57,000 7,519,440 Grupo Financiero Banorte SAB de CV (Mexico) 1,198,200 7,563,335 Communications equipment (1.4%) Qualcomm, Inc. 791,509 58,745,798 Voyager Fund 25 COMMON STOCKS (92.9%)* cont. Shares Value Computers and peripherals (6.6%) Apple, Inc. 339,621 $170,014,273 EMC Corp. S 674,500 16,349,880 SanDisk Corp. S 484,000 33,662,200 Seagate Technology 204,575 10,813,835 Western Digital Corp. 497,580 42,876,469 Construction materials (0.2%) Martin Marietta Materials, Inc. S 79,700 8,688,097 Consumer finance (0.5%) American Express Co. 73,600 6,257,472 Discover Financial Services 236,427 12,684,309 Diversified consumer services (0.6%) ITT Educational Services, Inc. † S 801,034 23,550,400 Diversified financial services (0.6%) Citigroup, Inc. 86,500 4,102,695 CME Group, Inc. 268,200 20,050,632 Electrical equipment (0.4%) Eaton Corp PLC 193,800 14,164,842 Shanghai Electric Group Co., Ltd. (China) 8,614,000 2,751,580 Energy equipment and services (2.1%) Ezion Holdings, Ltd. (Singapore) S 4,709,000 8,298,610 Halliburton Co. 472,603 23,162,273 Petrofac, Ltd. (United Kingdom) 710,831 13,496,569 Rowan Cos. PLC Class A † 217,100 6,810,427 Schlumberger, Ltd. 387,593 33,941,519 Food and staples retail (0.8%) CP ALL PCL (Thailand) 3,574,100 4,249,725 CVS Caremark Corp. 440,000 29,796,800 Food products (0.1%) Mead Johnson Nutrition Co. 71,239 5,477,567 Health-care equipment and supplies (0.9%) Baxter International, Inc. 394,800 26,964,840 St. Jude Medical, Inc. 202,800 12,316,044 Health-care providers and services (1.3%) Catamaran Corp. † 424,582 20,643,177 Express Scripts Holding Co. † 315,331 23,552,072 LifePoint Hospitals, Inc. † 162,700 8,624,727 Hotels, restaurants, and leisure (1.6%) Hilton Worldwide Holdings, Inc. † S 300,100 6,497,165 Las Vegas Sands Corp. 113,900 8,715,628 Starbucks Corp. 389,700 27,715,464 Thomas Cook Group PLC (United Kingdom) † 8,394,009 24,824,222 26 Voyager Fund COMMON STOCKS (92.9%)* cont. Shares Value Household durables (2.0%) D.R. Horton, Inc. † S 900,100 $21,134,348 Persimmon PLC (United Kingdom) 377,800 8,154,582 PulteGroup, Inc. 2,772,600 56,339,232 Industrial conglomerates (1.8%) General Electric Co. 324,600 8,157,198 Siemens AG (Germany) S 352,869 44,716,903 Toshiba Corp. (Japan) 4,975,000 21,035,529 Insurance (3.7%) American International Group, Inc. 1,049,500 50,334,020 Assured Guaranty, Ltd. 2,342,347 49,540,639 Hartford Financial Services Group, Inc. (The) S 1,389,630 46,205,198 Prudential PLC (United Kingdom) 336,700 6,796,988 Internet and catalog retail (2.0%) Amazon.com, Inc. † 15,600 5,595,564 Bigfoot GmbH (acquired 8/2/13, cost $9,275,858) (Private) (Brazil) † ∆∆ F 422 7,063,366 Ctrip.com International, Ltd. ADR (China) † 217,700 8,601,327 Groupon, Inc. † S 1,515,600 15,853,176 Priceline.com, Inc. † 27,097 31,023,084 Zalando AG (acquired 9/30/13, cost $15,738,412) (Private) (Germany) † ∆∆ F 351 13,337,006 Internet software and services (11.4%) Baidu, Inc. ADR (China) † 128,400 20,094,600 Blucora, Inc. † S 244,300 6,256,523 eBay, Inc. † 668,955 35,588,406 Facebook, Inc. Class A † 2,009,017 125,704,194 Facebook, Inc. Class B † F 115,920 7,253,114 Google, Inc. Class A † 208,988 246,808,558 Pandora Media, Inc. † 720,600 25,992,042 Yahoo!, Inc. † 178,600 6,433,172 IT Services (3.2%) MasterCard, Inc. Class A 108,400 8,203,712 Unisys Corp. † S 497,885 17,062,519 Visa, Inc. Class A S 507,600 109,352,268 Leisure equipment and products (0.8%) Brunswick Corp. S 493,125 20,444,963 Sega Sammy Holdings, Inc. (Japan) 483,500 11,646,212 Life sciences tools and services (0.6%) Thermo Fisher Scientific, Inc. 229,400 26,413,116 Machinery (0.3%) AGCO Corp. S 138,700 7,396,871 Caterpillar, Inc. S 70,700 6,639,437 TriMas Corp. † 13,131 456,959 Voyager Fund 27 COMMON STOCKS (92.9%)* cont. Shares Value Media (3.0%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) † S 823,636 $15,496,183 CBS Corp. Class B (non-voting shares) 748,200 43,934,304 Comcast Corp. Class A 642,635 34,991,476 Liberty Global PLC Class A (United Kingdom) † S 225,951 18,060,263 Mediaset SpA (Italy) † 2,107,332 10,737,672 Numericable SAS (France) † S 94,031 3,558,557 Metals and mining (1.4%) ArcelorMittal SA (France) S 254,600 4,195,808 Barrick Gold Corp. (Canada) 553,400 10,669,552 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 415,314 13,460,327 Glencore Xstrata PLC (United Kingdom) 5,377,716 28,510,355 Multiline retail (0.6%) Macy’s, Inc. 293,200 15,598,240 Target Corp. S 136,100 7,708,704 Oil, gas, and consumable fuels (3.6%) Anadarko Petroleum Corp. 215,100 17,356,419 Cobalt International Energy, Inc. † 266,000 4,354,420 Energy Transfer Equity LP 266,200 11,105,864 EOG Resources, Inc. 161,500 26,686,260 Gulfport Energy Corp. † 114,400 6,972,680 HRT Participacoes em Petroleo SA (Brazil) † 2,520,246 1,211,431 Marathon Oil Corp. 941,321 30,865,916 QEP Resources, Inc. 606,300 18,728,607 Royal Dutch Shell PLC Class A (United Kingdom) 418,673 14,477,465 Suncor Energy, Inc. (Canada) 625,900 20,548,297 Paper and forest products (0.4%) International Paper Co. 324,500 15,491,630 Personal products (1.1%) Coty, Inc. Class A S 3,527,800 47,590,022 Pharmaceuticals (6.3%) AbbVie, Inc. 516,200 25,412,526 Actavis PLC † S 376,385 71,129,237 Allergan, Inc. 292,600 33,531,960 Astellas Pharma, Inc. (Japan) 369,900 23,163,553 Bristol-Myers Squibb Co. 165,900 8,290,023 Eli Lilly & Co. 181,000 9,775,810 Jazz Pharmaceuticals PLC † 292,751 44,398,617 Questcor Pharmaceuticals, Inc. S 85,800 5,749,458 Sanofi (France) 174,096 17,093,672 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 579,000 25,840,770 Real estate investment trusts (REITs) (1.0%) American Homes 4 Rent Class A R 139,581 2,328,211 American Tower Corp. R 161,000 13,021,680 28 Voyager Fund COMMON STOCKS (92.9%)* cont. Shares Value Real estate investment trusts (REITs) cont. Gaming and Leisure Properties, Inc. † R S 215,488 $7,477,434 Hibernia REIT PLC (Ireland) † R 12,035,000 18,341,707 Real estate management and development (0.7%) CBRE Group, Inc. Class A † 404,700 10,740,738 RE/MAX Holdings, Inc. Class A † S 535,677 15,620,341 Sun Hung Kai Properties, Ltd. (Hong Kong) S 286,739 3,501,231 Semiconductors and semiconductor equipment (2.7%) Himax Technologies, Inc. ADR (Taiwan) S 149,100 2,182,824 Magnachip Semiconductor Corp. (South Korea) † 663,287 10,486,567 Maxim Integrated Products, Inc. 348,100 10,533,506 Micron Technology, Inc. † 3,208,054 73,913,564 Samsung Electronics Co., Ltd. (South Korea) 12,407 14,837,165 Software (5.0%) Electronic Arts, Inc. † S 1,205,300 31,819,920 Longtop Financial Technologies, Ltd. ADR (Hong Kong) † F 478,830 — Microsoft Corp. 1,768,800 66,949,080 Oracle Corp. 1,667,589 61,534,034 Red Hat, Inc. † 276,000 15,594,000 ServiceNow, Inc. † S 148,500 9,419,355 Synopsys, Inc. † 212,900 8,486,194 TiVo, Inc. † 1,155,800 14,320,362 Specialty retail (2.7%) Bed Bath & Beyond, Inc. † S 53,200 3,396,820 Gap, Inc. (The) 102,000 3,884,160 Home Depot, Inc. (The) 366,600 28,173,210 Lowe’s Cos., Inc. 602,200 27,875,838 Office Depot, Inc. † 7,872,276 38,495,430 Sears Hometown and Outlet Stores, Inc. † 150,031 3,149,151 Tile Shop Holdings, Inc. † S 455,738 6,439,578 Textiles, apparel, and luxury goods (0.1%) Tumi Holdings, Inc. † 241,300 4,833,239 Thrifts and mortgage finance (0.5%) Radian Group, Inc. S 1,270,000 18,897,600 Tobacco (1.2%) Japan Tobacco, Inc. (Japan) 430,500 13,470,769 Philip Morris International, Inc. 450,269 35,184,020 Trading companies and distributors (0.2%) Mitsubishi Corp. (Japan) 492,700 9,176,941 Wireless telecommunication services (1.3%) SoftBank Corp. (Japan) 158,400 11,725,352 Vodafone Group PLC ADR (United Kingdom) 1,141,900 42,318,812 Total common stocks (cost $3,412,961,053) Voyager Fund 29 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.1%)* strike price amount Value Alcatel-Lucent ADR (Call) Feb-14/$2.50 $4,266,050 $6,189,484 Apple, Inc. (Call) Feb-14/575.00 236,564 85,527 Assured Guaranty, Ltd. (Call) Apr-14/25.00 1,079,207 426,503 Beam, Inc. (Call) Mar-14/85.00 229,923 55,009 Best Buy Co., Inc. (Call) Feb-14/21.00 82,000 227,960 Best Buy Co., Inc. (Call) Feb-14/19.00 545,824 2,519,371 Best Buy Co., Inc. (Call) Feb-14/21.00 129,405 366,485 Computer Sciences Corp. (Call) Feb-14/37.00 399,775 9,360,356 Electronic Arts, Inc. (Call) Feb-14/26.00 1,639,820 1,791,225 Fiat SpA (Call) Mar-14/4.00 2,355,998 10,815,243 H&R Block, Inc. (Call) Feb-14/22.00 874,700 7,260,010 iShares MSCI Emerging Markets Index (ETF) (Call) Mar-14/44.00 3,904,098 117,123 iShares MSCI Emerging Markets Index (ETF) (Call) Feb-14/43.00 3,904,098 107,324 iShares MSCI Emerging Markets Index (ETF) (Call) Feb-14/44.00 4,100,661 67,620 iShares U.S. Home Construction ETF (Call) Mar-14/26.00 2,563,732 1,347,574 Juniper Networks, Inc. (Call) Feb-14/18.00 1,066,443 9,192,739 Lam Research Corp. (Call) Feb-14/40.00 137,416 1,475,246 Market Vectors Gold Miners ETF (Call) Jun-14/28.00 1,413,497 1,073,551 Market Vectors Gold Miners ETF (Call) Jun-14/30.00 2,155,539 1,002,692 Market Vectors Gold Miners ETF (Call) Mar-14/28.00 3,153,187 536,231 Michael Kors Holdings, Ltd. (Call) Feb-14/55.00 45,100 1,124,794 Micron Technology, Inc. (Call) Apr-14/20.00 1,857,665 7,053,606 Micron Technology, Inc. (Call) Apr-14/22.00 1,186,021 3,000,657 Micron Technology, Inc. (Call) Apr-14/24.00 1,857,665 2,916,534 Microsoft Corp. (Call) Mar-14/40.00 2,734,906 1,176,010 Microsoft Corp. (Call) Mar-14/40.00 2,734,906 1,053,705 SPDR S&P rust (Call) Mar-14/190.00 8,627,354 1,806,568 SPDR S&P rust (Call) Mar-14/188.00 4,103,341 1,682,370 SPDR S&P rust (Call) Mar-14/194.00 8,627,354 679,922 SPDR S&P rust (Call) Mar-14/192.00 4,141,267 557,622 SPDR S&P rust (Call) Mar-14/192.00 4,103,341 533,434 SPDR S&P rust (Call) Mar-14/192.00 3,418,086 444,351 SPDR S&P rust (Call) Feb-14/184.00 2,279,106 1,082,507 SPDR S&P rust (Call) Feb-14/188.00 3,570,225 265,768 SPDR S&P rust (Call) Feb-14/183.00 3,418,172 502,950 SPDR S&P rust (Call) Feb-14/187.00 2,050,958 22,396 SPDR S&P rust (Call) Feb-14/188.00 3,418,437 16,579 Whirlpool Corp. (Call) Mar-14/95.00 218,293 8,372,585 Whirlpool Corp. (Call) Mar-14/95.00 30,698 1,230,990 Total purchased options outstanding (cost $82,002,467) INVESTMENT COMPANIES (1.8%)* Shares Value CSOP FTSE China A50 ETF (China) S 12,629,800 $14,201,571 iShares Dow Jones U.S. Home Construction Index Fund S 879,500 21,829,190 iShares FTSE A50 China Index ETF (China) S 16,414,800 18,309,612 Market Vectors Gold Miners ETF 853,273 20,034,850 Total investment companies (cost $77,883,071) 30 Voyager Fund WARRANTS (1.5%)*† Expiration Strike date price Warrants Value Bank of America Corp. W 10/28/18 $30.79 18,878,652 $16,990,787 Global Mediacom Tbk PT 144A (Indonesia) 10/4/16 0.00 22,345,500 3,385,678 JPMorgan Chase & Co. W 10/28/18 42.42 832,747 15,189,305 Matahari Department Store 144A (Indonesia) 3/25/16 0.00 6,135,500 5,841,530 Wells Fargo & Co. W 10/28/18 34.01 1,353,108 22,339,813 Total warrants (cost $67,947,141) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (—%)* Principal amount Value U.S. Government Agency Mortgage Obligations (—%) Federal National Mortgage Association Pass-Through Certificates 6s, August 1, 2036 i $1,694,552 $1,961,003 Total U.S. government and agency mortgage obligations (cost $1,961,003) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.4%)* Principal amount Value Federal Home Loan Mortgage Corporation sr. unsec. notes, 6 3/4s, September 15, 2029 i $6,394,000 $8,897,571 Federal Home Loan Mortgage Corporation sr. unsec. notes, 6 1/4s, July 15, 2032 i 5,619,000 7,427,475 Total U.S. government agency obligations (cost $16,325,046) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 86,447 $8,001,750 Total convertible preferred stocks (cost $7,685,346) SHORT-TERM INVESTMENTS (12.5%)* Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 ∆ $6,442,000 $6,436,537 U.S. Treasury Bills with an effective yield of 0.10%, October 16, 2014 ∆ 130,000 129,942 Putnam Cash Collateral Pool, LLC 0.15% d 425,209,655 425,209,655 Putnam Short Term Investment Fund 0.07% L 67,973,771 67,973,771 SSgA Prime Money Market Fund zero% P 22,380,703 22,380,703 Total short-term investments (cost $522,129,902) TOTAL INVESTMENTS Total investments (cost $4,188,895,029) Voyager Fund 31 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $4,171,884,528. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $20,400,372, or 0.5% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $21,341,894 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $462,375,231) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 3/19/14 $211,221,564 $213,782,610 $2,561,046 Japanese Yen Sell 2/19/14 108,999,377 112,324,912 3,325,535 UBS AG British Pound Sell 3/19/14 136,650,812 136,267,709 (383,103) Total 32 Voyager Fund WRITTEN OPTIONS OUTSTANDING at 1/31/14 (premiums $12,195,104) (Unaudited) Expiration date/ Contract strike price amount Value Apple, Inc. (Call) Feb-14/$590.00 $236,564 $56,844 Assured Guaranty, Ltd. (Call) Apr-14/27.00 1,079,207 212,510 Electronic Arts, Inc. (Call) Feb-14/28.00 1,639,820 516,019 iShares MSCI Emerging Markets Index (ETF) (Call) Mar-14/45.00 3,904,098 71,406 iShares MSCI Emerging Markets Index (ETF) (Call) Feb-14/44.00 3,904,098 64,379 iShares MSCI Emerging Markets Index (ETF) (Call) Feb-14/45.00 4,100,661 54,211 iShares U.S. Home Construction ETF (Call) Mar-14/28.00 2,563,732 256,424 Market Vectors Gold Miners ETF (Call) Jun-14/30.00 1,413,497 657,516 Market Vectors Gold Miners ETF (Call) Jun-14/32.00 2,155,539 625,710 Market Vectors Gold Miners ETF (Call) Mar-14/30.00 3,153,187 253,737 Micron Technology, Inc. (Call) Apr-14/22.00 3,715,330 9,399,859 Micron Technology, Inc. (Call) Apr-14/25.00 1,186,021 1,435,109 Microsoft Corp. (Call) Mar-14/42.00 2,734,906 356,659 Microsoft Corp. (Call) Mar-14/42.00 2,734,906 356,659 SPDR S&P rust (Call) Mar-14/192.00 17,254,708 2,017,075 SPDR S&P rust (Call) Mar-14/190.00 8,206,682 1,805,470 SPDR S&P rust (Call) Mar-14/194.00 4,141,267 326,373 SPDR S&P rust (Call) Mar-14/194.00 3,418,086 269,379 SPDR S&P rust (Call) Feb-14/186.00 2,279,106 437,019 SPDR S&P rust (Call) Feb-14/190.00 3,570,225 120,852 SPDR S&P rust (Call) Feb-14/184.00 3,418,172 219,754 SPDR S&P rust (Call) Feb-14/189.00 5,469,395 16,081 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 438,080 7/28/14 (3 month USD- A basket $(742,030) LIBOR-BBA plus (DBPTMATR) of 0.32%) common stocks Total Voyager Fund 33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $636,495,706 $— $20,400,372 Consumer staples 140,157,903 — — Energy 238,016,757 — — Financials 348,798,991 13,050,800 — Health care 654,911,269 — — Industrials 299,484,073 — — Information technology 1,254,035,020 7,253,114 — Materials 208,206,153 — — Telecommunication services 54,044,164 — — Total common stocks Convertible preferred stocks — 8,001,750 — Investment companies 74,375,223 — — Purchased options outstanding 8,612,764 78,927,857 — U.S. Government agency obligations — 16,325,046 — U.S. Government and agency mortgage obligations — 1,961,003 — Warrants 54,519,905 9,227,208 — Short-term investments 90,354,474 431,776,134 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,503,478 $— Written options outstanding — (19,529,045) — Total return swap contracts — (742,030) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 34 Voyager Fund Statement of assets and liabilities 1/31/14 (Unaudited) ASSETS Investment in securities, at value, including $401,873,955 of securities on loan (Note 1): Unaffiliated issuers (identified cost $3,695,711,603) $4,155,752,260 Affiliated issuers (identified cost $493,183,426) (Notes 1 and 5) 493,183,426 Foreign currency (cost $4,709,984) (Note 1) 4,712,264 Dividends, interest and other receivables 5,715,999 Receivable for shares of the fund sold 2,463,942 Receivable for investments sold 196,339,539 Unrealized appreciation on forward currency contracts (Note 1) 5,886,581 Total assets LIABILITIES Payable for investments purchased 195,389,500 Payable for shares of the fund repurchased 3,957,655 Payable for compensation of Manager (Note 2) 1,592,970 Payable for custodian fees (Note 2) 85,287 Payable for investor servicing fees (Note 2) 1,267,698 Payable for Trustee compensation and expenses (Note 2) 1,487,131 Payable for administrative services (Note 2) 7,157 Payable for distribution fees (Note 2) 1,008,850 Unrealized depreciation on OTC swap contracts (Note 1) 742,030 Unrealized depreciation on forward currency contracts (Note 1) 383,103 Written options outstanding, at value (premiums $12,195,104) (Notes 1 and 3) 19,529,045 Collateral on securities loaned, at value (Note 1) 425,209,655 Collateral on certain derivative contracts, at value (Note 1) 40,666,752 Other accrued expenses 842,650 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,590,663,804 Undistributed net investment income (Note 1) 7,082,049 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 116,681,164 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 457,457,511 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Voyager Fund 35 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($3,480,071,883 divided by 112,878,200 shares) $30.83 Offering price per class A share (100/94.25 of $30.83)* $32.71 Net asset value and offering price per class B share ($111,555,828 divided by 4,313,358 shares)** $25.86 Net asset value and offering price per class C share ($158,192,274 divided by 5,553,829 shares)** $28.48 Net asset value and redemption price per class M share ($27,528,631 divided by 972,749 shares) $28.30 Offering price per class M share (100/96.50 of $28.30)* $29.33 Net asset value, offering price and redemption price per class R share ($18,613,643 divided by 615,204 shares) $30.26 Net asset value, offering price and redemption price per class R5 share ($15,146 divided by 469 shares)† $32.31 Net asset value, offering price and redemption price per class R6 share ($35,695,233 divided by 1,104,724 shares) $32.31 Net asset value, offering price and redemption price per class Y share ($340,211,890 divided by 10,556,206 shares) $32.23 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 36 Voyager Fund Statement of operations Six months ended 1/31/14 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $477,246) $28,222,471 Interest (including interest income of $28,588 from investments in affiliated issuers) (Note 5) 32,334 Securities lending (Note 1) 679,442 Total investment income EXPENSES Compensation of Manager (Note 2) 8,845,062 Investor servicing fees (Note 2) 4,619,809 Custodian fees (Note 2) 87,199 Trustee compensation and expenses (Note 2) 145,251 Distribution fees (Note 2) 5,684,429 Administrative services (Note 2) 66,596 Other 840,325 Total expenses Expense reduction (Note 2) (253,258) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 363,197,579 Net realized gain on swap contracts (Note 1) 5,566,019 Net realized loss on foreign currency transactions (Note 1) (10,011,256) Net realized gain on written options (Notes 1 and 3) 72,109,835 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 5,838,392 Net unrealized appreciation of investments, swap contracts and written options during the period 151,261,117 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Voyager Fund 37 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 1/31/14* Year ended 7/31/13 Operations: Net investment income $8,898,834 $28,826,705 Net realized gain on investments and foreign currency transactions 430,862,177 271,829,461 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 157,099,509 677,087,519 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (30,753,445) (33,747,664) Class B (495,237) (639,731) Class C (467,255) (486,272) Class M (151,826) (174,466) Class R (117,416) (172,011) Class R5 (171) (129) Class R6 (432,629) (133) Class Y (3,478,480) (4,208,289) Decrease from capital share transactions (Note 4) (147,302,758) (694,257,185) Total increase in net assets NET ASSETS Beginning of period 3,758,223,225 3,514,165,420 End of period (including undistributed net investment income of $7,082,049 and $34,079,674, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 38 Voyager Fund This page left blank intentionally. Voyager Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized of expenses net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A January 31, 2014 ** .07 4.27 (.27) — — 16.24 * .49 * .24 * 71 * July 31, 2013 .19 6.22 (.26) — — 1.00 .84 130 July 31, 2012 .07 (2.26) — e,j 1.07 .35 140 July 31, 2011 .01 2.74 (.08) — e .01 g 1.17 .05 176 July 31, 2010 — e 3.46 (.19) — e — e,f 1.26 (.03) 177 July 31, 2009 .08 (.16) h — — — e — e,i (.47) h 1.26 d .61 d 187 Class B January 31, 2014 ** (.03) 3.57 (.11) — — 15.80 * .87 * (.14) * 71 * July 31, 2013 .02 5.22 (.12) — — 1.75 .10 130 July 31, 2012 (.07) (1.91) — e,j 1.82 (.40) 140 July 31, 2011 (.14) 2.33 — — — e .01 g 1.92 (.70) 176 July 31, 2010 (.13) 2.94 (.07) — e — e,f 2.01 (.77) 177 July 31, 2009 (.02) (.15) h — — — e — e,i (1.17) h 2.01 d (.13) d 187 Class C January 31, 2014 ** (.04) 3.93 (.08) — — 15.79 * .87 * (.14) * 71 * July 31, 2013 .03 5.73 (.07) — — 1.75 .12 130 July 31, 2012 (.08) (2.09) — e,j 1.82 (.40) 140 July 31, 2011 (.15) 2.55 — — — e .01 g 1.92 (.71) 176 July 31, 2010 (.15) 3.24 (.11) — e — e,f 2.01 (.79) 177 July 31, 2009 (.02) (.17) h — — — e — e,i (1.19) h 2.01 d (.14) d 187 Class M January 31, 2014 ** — e 3.91 (.16) — — 15.92 * .74 * (.02) * 71 * July 31, 2013 .07 5.72 (.16) — — 1.50 .34 130 July 31, 2012 (.03) (2.08) — e,j 1.57 (.15) 140 July 31, 2011 (.10) 2.53 — — — e .01 g 1.67 (.45) 176 July 31, 2010 (.10) 3.21 (.12) — e — e,f 1.76 (.53) 177 July 31, 2009 .01 (.15) h — — — e — e,i (.89) h 1.76 d .11 d 187 Class R January 31, 2014 ** .03 4.19 (.19) — — 16.10 * .62 * .12 * 71 * July 31, 2013 .14 6.09 (.20) — — 1.25 .61 130 July 31, 2012 .02 (2.22) — e,j 1.32 .09 140 July 31, 2011 (.05) 2.71 (.07) — e .01 g 1.42 (.20) 176 July 31, 2010 (.06) 3.41 (.16) — e — e,f 1.51 (.29) 177 July 31, 2009 .05 (.16) h — — — e — e,i (.66) h 1.51 d .35 d 187 Class R5 January 31, 2014 ** .13 4.48 (.37) — — 16.45 * .32 * .40 * 71 * July 31, 2013 .30 6.51 (.28) — — 13 .63 1.19 130 July 31, 2012† .01 (.32) — (1.42) * 10 .05 * .03 * 140 Class R6 January 31, 2014 ** .14 4.48 (.40) — — 16.48 * .27 * .45 * 71 * July 31, 2013 .24 k 6.60 (.29) — — .53 .89 k 130 July 31, 2012† .01 (.32) — (1.42) * 10 .04 * .04 * 140 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 Voyager Fund Voyager Fund 41 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized of expenses net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class Y January 31, 2014 ** .11 4.47 (.33) — — 16.41 * .36 * .36 * 71 * July 31, 2013 .27 6.49 (.32) — — .75 1.12 130 July 31, 2012 .13 (2.36) — e,j .82 .59 140 July 31, 2011 .07 2.86 (.14) — e .01 g .92 .29 176 July 31, 2010 .04 3.62 (.23) — e — e,f 1.01 .21 177 July 31, 2009 .14 (.18) h — — — e — e,i (.23) h 1.01 d .96 d 187 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation and waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of 0.03% of average net assets. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Reflects a non-recurring litigation payment from Enron Corporation which amounted to the following amounts per share outstanding as of December 29, 2008: Per share Class A $0.11 Class B 0.10 Class C 0.11 Class M 0.10 Class R 0.11 Class Y 0.12 This payment resulted in an increase to total returns of 0.71% for the year ended July 31, 2009. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. k The net investment income ratio and per share amount shown for the period ending July 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. 42 Voyager Fund Voyager Fund 43 Notes to financial statements 1/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2013 through January 31, 2014. Putnam Voyager Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in common stocks of midsize and large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. 44 Voyager Fund Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to enhance the return on a security owned and to manage downside risks. Voyager Fund 45 The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,008,838 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. 46 Voyager Fund Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,007,788 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $4,788,187. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $411,793,520. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $425,209,655. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Voyager Fund 47 At July 31, 2013, the fund had a capital loss carryover of $306,035,309 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $— $6,854,861 $6,854,861 * 299,180,448 N/A 299,180,448 July 31, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $4,195,923,821, resulting in gross unrealized appreciation and depreciation of $612,182,435 and $159,170,570, respectively, or net unrealized appreciation of $453,011,865. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 1000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/–0.12%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance 48 Voyager Fund period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.281% of the fund’s average net assets before a decrease of $2,409,259 (0.060% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $3,884,628 ClassR5 11 ClassB 126,977 ClassR6 8,388 ClassC 175,439 ClassY 372,907 ClassM 30,743 Total ClassR 20,716 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,835 under the expense offset arrangements and by $250,423 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $2,721, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Voyager Fund 49 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $4,223,315 ClassM 100,327 ClassB 552,263 ClassR 45,054 ClassC 763,470 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $129,174 and $1,234 from the sale of classA and classM shares, respectively, and received $28,685 and $1,048 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $54 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,754,502,544 and $2,871,704,235, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amount premiums Written options outstanding at the beginning of the reporting period $68,656,914 $8,902,378 Options opened 467,362,202 108,410,931 Options exercised — — Options expired (410,353,379) (97,541,574) Options closed (43,386,530) (7,576,631) Written options outstanding at the end of the reporting period $82,279,207 $12,195,104 50 Voyager Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 2,931,696 $86,525,228 5,584,636 $130,712,953 Shares issued in connection with reinvestment of distributions 945,289 28,585,525 1,453,391 31,247,903 3,876,985 115,110,753 7,038,027 161,960,856 Shares repurchased (8,438,194) (246,280,795) (29,073,151) (672,214,967) Net decrease Six months ended 1/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 181,589 $4,442,548 359,782 $7,012,805 Shares issued in connection with reinvestment of distributions 18,042 458,073 32,648 591,263 199,631 4,900,621 392,430 7,604,068 Shares repurchased (557,142) (13,568,568) (1,808,140) (35,203,269) Net decrease Six months ended 1/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 339,919 $9,197,553 398,061 $8,571,127 Shares issued in connection with reinvestment of distributions 12,351 345,455 17,065 339,927 352,270 9,543,008 415,126 8,911,054 Shares repurchased (552,954) (14,774,139) (3,423,221) (72,073,489) Net decrease Six months ended 1/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 25,127 $667,356 43,124 $925,533 Shares issued in connection with reinvestment of distributions 5,319 147,750 8,545 169,109 30,446 815,106 51,669 1,094,642 Shares repurchased (73,567) (1,948,371) (259,265) (5,469,679) Net decrease Six months ended 1/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 95,508 $2,778,500 182,129 $4,165,365 Shares issued in connection with reinvestment of distributions 2,841 84,346 5,767 121,739 98,349 2,862,846 187,896 4,287,104 Shares repurchased (162,205) (4,556,979) (445,460) (10,152,270) Net decrease Voyager Fund 51 Six months ended 1/31/14 Year ended 7/31/13 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 6 171 5 129 6 171 5 129 Shares repurchased — Net increase 6 5 Six months ended 1/31/14 Year ended 7/31/13 ClassR6 Shares Amount Shares Amount Shares sold 56,084 $1,740,057 1,180,085 $29,854,960 Shares issued in connection with reinvestment of distributions 13,661 432,629 6 133 69,745 2,172,686 1,180,091 29,855,093 Shares repurchased (69,881) (2,110,517) (75,689) (1,974,844) Net increase (decrease) Six months ended 1/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 1,240,726 $38,115,659 3,218,184 $77,537,538 Shares issued in connection with reinvestment of distributions 93,508 2,954,851 160,304 3,598,822 1,334,234 41,070,510 3,378,488 81,136,360 Shares repurchased (1,314,318) (40,539,090) (7,956,105) (192,017,973) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 469 100% 15,146 ClassR6 469 0.04 15,168 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $121,496,391 $884,683,701 $938,206,321 $28,588 $67,973,771 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution 52 Voyager Fund or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $95,100,000 Written equity option contracts (contract amount) (Note 3) $87,400,000 Forward currency contracts (contract amount) $375,100,000 OTC total return swap contracts (notional) $82,900,000 Warrants (number of warrants) 54,600,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $5,886,581 Payables $383,103 Equity contracts Investments 151,287,734 Payables 20,271,075 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $(9,420,464) $— $(9,420,464) Equity contracts 1,023,483 3,247,793 — 5,566,019 $9,837,295 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $5,863,432 $— $5,863,432 Equity contracts (2,473,741) (10,592,561) — (2,150,870) $(15,217,172) Total Voyager Fund 53 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International JPMorgan Chase Bank N.A. UBS AG Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $— $— $— $— $— Forward currency contracts # — — — 5,886,581 — 5,886,581 Purchased options** # 23,855,927 15,246,869 2,844,930 2,447,822 — — 18,185,020 16,037,315 309,974 78,927,857 Securities on loan** — 411,793,520 — — — 411,793,520 Total Assets $— Liabilities: OTC Total return swap contracts* # — 742,030 — 742,030 Forward currency contracts # — 383,103 383,103 Written options # 10,549,042 1,435,109 872,678 1,120,079 — — 5,359,508 — 192,629 19,529,045 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † Net amount $— $— $— $— * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
